ORDER
PER CURIAM.
Aline Powers (Wife) and John 0. Powers (Husband) were married on May 12, 1990. Wife appeals from the decree of dissolution entered on March 21, 1997, raising several issues regarding the determination of the marital property and its distribution.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or misapply the law. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).